443 F.2d 375
UNITED STATES of America, Appellant,v.160.40 ACRES OF LAND, MORE OR LESS, Situate IN CATTARAUGUS COUNTY, STATE OF NEW YORK, and the Seneca Nation of Indians, et al., Appellees.
No. 218.
Docket 35128.
United States Court of Appeals, Second Circuit.
Argued November 16, 1970.
Decided November 18, 1970.

Appeal from the United States District Court for the Western District of New York; John O. Henderson, Judge.
George R. Hyde, Atty., Department of Justice, Washington, D. C. (Shiro Kashiwa, Asst. Atty. Gen., H. Kenneth Schroeder, Jr., U. S. Atty., Buffalo, N. Y., Edmund B. Clark, Atty., Dept. of Justice, on the brief), for appellant.
Benjamin C. Perreault, Congdon, Congdon & Perreault, Salamanca, N. Y., for appellees.
Before KAUFMAN, HAYS and GIBBONS,* Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge Henderson below. United States of America v. Certain Parcels of Land, 327 F.Supp. 181 (1970).



Notes:


*
 Of the United States Court of Appeals for the Third Circuit, sitting by designation